Exhibit 5.1 July 30, 2013 VIA ELECTRONIC TRANSMISSION Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Single Touch Systems, Inc., Form S-1 Registration Statement Ladies and Gentlemen: We refer to the above-captioned registration statement on Form S-1 (the “Registration Statement”) under the Securities Act of 1933, as amended (the “Act”), filed by Single Touch Systems, Inc., a Delaware corporation (the “Company”), with the Securities and Exchange Commission. We have examined the originals, photocopies, certified copies or other evidence of such records of the Company, certificates of officers of the Company and public officials, and other documents as we have deemed relevant and necessary as a basis for the opinion hereinafter expressed. In such examination, we have assumed the genuineness of all signatures, the authenticity of all documents submitted to us as certified copies or photocopies and the authenticity of the originals of such latter documents. Based on our examination mentioned above, we are of the opinion that the securities being sold pursuant to the Registration Statement consisting of 5,750,00 shares of the Company’s common stock underlying outstanding options granted to the Selling Stockholder, to the extent the underlying shares have been issued, are validly issued, fully paid and non-assessable and to the extent the shares underlying the options granted to the Selling Stockholder underlie outstanding stock options or warrants to purchase shares of common stock of the Company, upon exercise, will be, when issued, legally and validly issued, fully paid and non-assessable. We hereby consent to the filing of this opinion as Exhibit 5.1 to the Registration Statement and to the reference to our firm under “Legal Matters” in the related Prospectus. In giving the foregoing consent, we do not hereby admit that we are in the category of persons whose consent is required under Section7 of the Act, or the rules and regulations of the Securities and Exchange Commission. Very truly yours, /s/ Sichenzia Ross Friedman Ference LLP
